Appellant was convicted of a misdemeanor, and he prosecutes this appeal. There is no final judgment in the record, and consequently the appeal must be dismissed; and it is accordingly so ordered.
Dismissed.
After the case was dismissed as above, the following motion was filed by appellant's counsel, viz:
"Scott Mills v. The State of Texas. In Court of Criminal Appeals, Tyler, Texas:
"And now comes the appellant and moves the court to grant him a rehearing in this case. This case being on appeal at a former day of the present term, the appeal was dismissed because it did not appear that any final judgment had ever been rendered in the case from the transcript filed herein, but appellant says that in truth and in fact, on the 26th day of July, 1899, in the County Court of Nacogdoches County, a final judgment was rendered in said cause and he attaches hereto a certified copy of said final judgment, marking the same `Exhibit A,' and prays that the same be read and considered as a part of this motion.
"And appellant further says that said final judgment was omitted from the transcript by mistake or oversight of the clerk of the County Court of Nacogdoches County; that it was not omitted purposely. And appellant prays for a writ of certiorari to have a more perfect transcript sent up in said cause to issue, or that the copy of the final judgment be held to cure the error in said transcript and that the appeal be reinstated and this cause be heard upon its merits, as he will ever pray.
"INGRAHAM, RATCLIFF  HUSTON, "Attys. for Appellant.
"I, Geo. F. Ingraham, of the firm of Ingraham, Ratcliff 
Huston, and of counsel for Scott Mills, do swear that the facts set out in the foregoing motion are true to the best of my knowledge and belief, and that before the transcript in this case was sent to Tyler, I examined it, and also another transcript in a case of O'Quinn, appellant, from *Page 449 
Nacogdoches County, on the same evening, and that in examining the two transcripts, one after another, the fact that the final judgment in the Scott Mills case was omitted entirely escaped my attention, when looking over said transcript to see if it was correct.
"GEO. F. INGRAHAM.
"Sworn to and subscribed before me this the 25th day of October, 1899.
"F.D. HUSTON,
"Notary Public Nacogdoches County, Texas."
[Exhibit "A," which was attached, showed a final judgment. — Reporter.]
                    ON MOTION FOR REHEARING.